Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application papers filed on May 3, 2021.
Claims 1-21 are pending in the application with claims 1, 9, 15, and 21 being independent claims.
Continuation Application 
This application is a continuation of U.S. Patent Application Serial No. 16/595,327, filed October 7, 2019, which is a continuation-in-part of U.S. Patent Application Serial No. 16/221,153, filed December 14, 2018, now U.S. Patent No. 10,438,020, issued October 8, 2019, which is a continuation of U.S. Patent Application Serial No. 15/996,208, filed June 1, 2018, now U.S. Patent No. 10,181,051, issued January 15, 2019, which claims priority from U.S. Provisional Patent Application Serial No. 62/537,839, filed July 27, 2017, and is also a continuation-in-part of U.S. Patent Application Serial No. 15/853,674, filed December 22, 2017, now U.S. Patent No. 10,019,597, issued July 10, 2018, which claims priority from U.S. Provisional Patent Application Serial No. 62/541,613, filed August 4, 2017, and is also a continuation-in-part of U.S. Patent Application Serial No. 15/619,455, filed June 10, 2017, now U.S. Patent No. 9,851,966, issued December 26, 2017, which is a continuation-in-part of U.S. Patent Application Serial No. 15/254,901, filed September 1, 2016, now U.S. Patent No. 9,729,583, issued August 8, 2017, which claims priority from: (1) U.S. Provisional Patent Application Serial No. 62/360,123, filed July 8, 2016; (2) U.S. Provisional Patent Application Serial No. 62/353,802, filed June 23, 2016; and (3) U.S. Provisional Patent Application Serial No. 62/348,695, filed June 10, 2016.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statements are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
112(f) interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitation(s) of Claim 21 are being interpreted under 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Because claim limitation(s) of Claim 21 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) sthe claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 15, and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. 16/595327 with US Patent no. 10,997,318 (hereafter ‘318).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 9, 15, and 21 of the instant application define an obvious variation of the invention claimed in ‘318.
The following side-by-side comparison between the representative claim 1 of ‘318 and the representative claim 1 of the instant application with the difference boldfaced for the Applicant’s convenience.
Claim 1 of ‘318
Claim 1 of instant application
1. A computer-implemented data processing method for identifying one or more pieces of personal data associated with a data subject within a data system in order to fulfill a data subject access request, the method comprising: 
receiving, by one or more computer processors from a data subject, a data subject access request comprising one or more request parameters, wherein the data subject access request is a request for a particular organization to provide, to the data subject based at least in part on the one or more request parameters, one or more pieces of personal data associated with the data subject obtained by the particular organization, wherein the one or more request parameters comprise one or more pieces of identifying information associated with the data subject and the one or more pieces of personal data include at least one piece of personal data that the data subject did not directly provide to the particular organization; 
processing, by one or more computer processors, the data subject access request by identifying the one or more pieces of personal data associated with the data subject, the one or more pieces of personal data associated with the data subject being stored in one or more data repositories associated with the particular organization, wherein identifying the one or more pieces of personal data associated with the data subject comprises: in response to receiving the data subject access request, 
generating a data model for the one or more data repositories used in the collection or storage of personal data; 
digitally storing the data model in computer memory; identifying each respective data repository of the one or more data repositories; modifying the data model [another data model] to include each respective data repository; 
generating a respective data inventory for each respective data repository in the data model, the respective data inventory comprising one or more respective inventory attributes of a plurality of inventory attributes including: transfer data associated with each respective data repository; and a plurality of pieces of personal data associated with each respective data repository; associating the respective data inventory with each respective data repository in computer memory; 
mapping each respective data repository to at least one second data repository of the one or more data repositories in the data model based at least on the transfer data; 
accessing the data model that defines one or more electronic links between the one or more data repositories and stores a plurality of data inventories that define a plurality of inventory attributes for each of the one or more data repositories; 
determining, based at least in part on the data model, one or more storage locations of the one or more data repositories that comprise each of the one or more pieces of personal data associated with the data subject obtained by the particular organization by: analyzing each respective data inventory of the plurality of data inventories to identify one or more data inventory attributes of the plurality of data inventory attributes associated with each of the one or more data repositories; and 
scanning each of the one or more data inventory attributes using the one or more pieces of identifying information associated with the data subject to determine the one or more storage locations of the one or more data repositories that comprise each of the one or more pieces of personal data associated with the data subject; 
retrieving each of the one or more pieces of personal data from the one or more storage locations of the one or more data repositories; and 
in response to identifying the one or more pieces of personal data, communicating, by one or more computer processors to the data subject, the one or more pieces of personal data associated with the data subject.
1. A method in which one or more computing devices perform operations comprising: 




receiving a data subject access request for a particular organization to perform an action with regard to personal data the particular organization has obtained on a data subject; 


























accessing a plurality of data models, wherein each data model of the plurality of data models (1) comprises a respective data inventory for a corresponding data asset of a plurality of data assets and (2) the respective data inventory comprises a plurality of inventory attributes for the corresponding data asset; 




































scanning the plurality of inventory attributes for each respective data inventory for the corresponding data asset of the plurality of data assets using identifying data for the data subject to identify a subset of data assets utilizing the personal data for the data subject from the plurality of data assets; and 





responsive to identifying the subset of data assets using the personal data for the data subject, having the action performed for the personal data utilized by the subset of data assets.


Independent claims 9, 15, and 21 are corresponding to the method claim 1. Therefore, they are rejected for the same reason set forth in the rejection of claim 1.
This is a non-provisional anticipatory-type double patenting rejection because the conflicting claims have been patented.


Claims 1-3, 7, 9-11, 15-17, and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. 16/221153 with US Patent no. 10,438,020 (hereafter ’020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-3, 7, 9-11, 15-17, and 21 of the instant application define an obvious variation of the invention claimed in ‘020.
The following side-by-side comparison between the representative claim 1 of ‘020 and the representative claim 1 of the instant application with the difference boldfaced for the Applicant’s convenience.
Claim 1 of ‘020
Claim 1 of instant application
1. A computer-implemented data processing method for identifying one or more pieces of personal data associated with a data subject within a data system in order to fulfill a data subject access request, the method comprising: 
receiving, by one or more processors, from a data subject, a data subject access request that is a request for a particular organization to perform one or more actions with regard to one or more pieces of personal data the particular organization has obtained on the data subject; 
processing, by one or more processors, the data subject access request by identifying the one or more pieces of personal data associated with the data subject, wherein: identifying the one or more pieces of personal data associated with the data subject comprises: 
accessing a plurality of data models that comprise a respective data inventory for each of a plurality of data storage locations and map one or more relationships between one or more aspects of the data inventory and one or more data storage locations of the plurality of data storage locations; 

identifying, based at least in part on one or more data models of the plurality of data models, one or more storage locations of the plurality of data storage locations that comprise each of the one or more pieces of personal data the particular organization has obtained on the data subject; and retrieving each of the one or more pieces of personal data the particular organization has obtained on the data subject from the one or more storage locations of the plurality of data storage locations; 
in response to identifying the one or more pieces of personal data, taking one or more actions selected from the group consisting of: deleting the one or more pieces of personal data from the data system; modifying at least one of the one or more pieces of personal data and storing the modified at least one of the one or more pieces of personal data in the data system; and generating a report comprising the one or more pieces of personal data and providing the report to the data subject.
1. A method in which one or more computing devices perform operations comprising: 




receiving a data subject access request for a particular organization to perform an action with regard to personal data the particular organization has obtained on a data subject; 










accessing a plurality of data models, wherein each data model of the plurality of data models (1) comprises a respective data inventory for a corresponding data asset of a plurality of data assets and (2) the respective data inventory comprises a plurality of inventory attributes for the corresponding data asset; 
scanning the plurality of inventory attributes for each respective data inventory for the corresponding data asset of the plurality of data assets using identifying data for the data subject to identify a subset of data assets utilizing the personal data for the data subject from the plurality of data assets; and 





responsive to identifying the subset of data assets using the personal data for the data subject, having the action performed for the personal data utilized by the subset of data assets.


Independent claims 9, 15, and 21 are corresponding to the method claim 1. Therefore, they are rejected for the same reason set forth in the rejection of claim 1.
Dependent claims 2-3, 7, 10-11, and 16-17 are obvious variations of the claims 2 and 5 claimed in ‘020.
This is a non-provisional anticipatory-type double patenting rejection because the conflicting claims have been patented.

Claims 1-4, 7, 9-11, 15-17, and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. 15/996208 with US Patent no. 10,181,051 (hereafter ’051) in view of US 2016/0071020 (hereinafter “Sathish”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-4, 7, 9-11, 15-17, and 21 of the instant application define an obvious variation of the invention claimed in ‘051.
The following side-by-side comparison between the representative claim 1 of ‘051 and the representative claim 1 of the instant application with the difference boldfaced for the Applicant’s convenience.
Claim 1 of ‘051
Claim 1 of instant application
1. A computer-implemented data processing method for identifying one or more pieces of personal data associated with a data subject within a data system in order to fulfill a data subject access request, the method comprising: 
receiving, by one or more processors, from a data subject, a data subject access request; 


processing, by the one or more processors, the data subject access request by identifying the one or more pieces of personal data associated with the data subject, wherein identifying the one or more pieces of personal data associated with the data subject comprises scanning one or more data inventories stored within the data system for the one or more pieces of personal data, and wherein scanning the one or more data inventories stored within the data system for the one or more pieces of personal data comprises: 
accessing, via one or more computer networks, the one or more data inventories, generating a catalog of one or more pieces of personal information associated with the data subject based at least in part on the data subject access request, storing the catalog in computer memory, 

scanning the one or more data inventories based at least in part on the generated catalog to identify one or more attributes of data associated with the data subject by searching one or more data fields in the one or more data inventories for the one or more pieces of personal information, 
analyzing and correlating the one or more attributes and metadata for the scanned one or more data inventories, using one or more machine learning techniques to categorize one or more data elements from the generated catalog, analyzing a flow of the data elements among the one or more data inventories, categorizing the one or more data elements based on a confidence score, receiving input from one or more users confirming or denying a categorization of the one or more data elements, and in response to receiving the input, modifying the confidence score; 
in response to identifying the one or more pieces of personal data, taking one or more actions selected from the group consisting of: deleting the one or more pieces of personal data from the data system, modifying at least one of the one or more pieces of personal data and storing the modified at least one of the one or more pieces of personal data in the data system, and generating a report comprising the one or more pieces of personal data and providing the report to the data subject.
1. A method in which one or more computing devices perform operations comprising: 




receiving a data subject access request for a particular organization to perform an action with regard to personal data the particular organization has obtained on a data subject; 













accessing a plurality of data models, wherein each data model of the plurality of data models (1) comprises a respective data inventory for a corresponding data asset of a plurality of data assets and (2) the respective data inventory comprises a plurality of inventory attributes for the corresponding data asset; 
scanning the plurality of inventory attributes for each respective data inventory for the corresponding data asset of the plurality of data assets using identifying data for the data subject to identify a subset of data assets utilizing the personal data for the data subject from the plurality of data assets; and 














responsive to identifying the subset of data assets using the personal data for the data subject, having the action performed for the personal data utilized by the subset of data assets.


The limitations of claim 1 "a plurality of data models, wherein each data model of the plurality of data models (1) comprises a respective data inventory for a corresponding data asset of a plurality of data assets and (2) the respective data inventory comprises a plurality of inventory attributes for the corresponding data asset” is not explicitly shown in the patented application claims. However, Sathish teaches the claim limitation a plurality of data models, wherein each data model of the plurality of data models (1) comprises a respective data inventory for a corresponding data asset of a plurality of data assets and (2) the respective data inventory comprises a plurality of inventory attributes for the corresponding data asset (Sathish¶ 54, the management platform 103 determining a specific user [a data asset] identify, a specific communication account, and a specific device that are currently active, such as for a specific model identifier, the management platform 103 determines application usage data associated with the specific model identifier and may store [a respective data inventory] the application usage data associated with each of the specific user identity, the specific communication account, and the specific device; ¶ 82, For each one of the model identifiers, the management platform 103 generates at least one recommendation model and/or collects application usage data for use in a recommendation model for the specific combination of, for example, user identity, communication account, and device; ¶ 94, the management platform 103 processes the application usage data and/or context information collected from across the user identity, the one or more communication accounts and the one or more devices to generate one or more recommendation models [data models]).  The suggestion/motivation for doing so would have obtained the advantage of generating an association of one or more recommendations models with the user identity by managing recommendation models that consider multi-user, multi-account, and/or multi-device usage by consumers (Sathish, Abstract and ¶ 2).
Therefore, it would have been obvious to combine Sathish with Applicants' subject matter to obtain the invention as specified in the instant claim(s) before the effective filing date of the claimed invention.
Independent claims 9, 15, and 21 are corresponding to the method claim 1. Therefore, they are rejected for the same reason set forth in the rejection of claim 1.
Dependent claims 2-4, 7, 10-11, and 16-17 are obvious variations of the claims 2, 4, and 5 claimed in ‘051.
This is a non-provisional anticipatory-type double patenting rejection because the conflicting claims have been patented.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 USC 103 (a) as being unpatentable over US 2014/0032259 (hereinafter “LaFever”) in view of US 2016/0071020 (hereinafter “Sathish”).
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

Referring to claim 1, LaFever discloses a method in which one or more computing devices perform operations (LaFever, ¶ 11, systems and methods for private and secure collection and management of a user's personal consumer data) comprising: 
receiving a data subject access request for a particular organization to perform an action with regard to personal data the particular organization has obtained on a data subject (LaFever, Fig. 10, ¶ 110, vendor requests for potential purchasers are obtained. In one example, the PDC receives requests from vendors specifying desired characteristics of potential purchasers … At operation 1040, communications are facilitated by the system between the user and vendor in order to see if the parties are interested in a possible transaction. For instance, if the vendor desires to contact one or more users, the system may notify the one or more users who satisfy the characteristics/behavior specified by the vendor and who have expressly authorized such communications, that a particular vendor is interested in offering the user a product or service);
scanning the plurality of inventory attributes for each respective data inventory for the corresponding data asset of the plurality of data assets using identifying data for the data subject to identify a subset of data assets utilizing the personal data for the data subject from the plurality of data assets (LaFever, Fig. 10, ¶ 110, For instance, a luxury automotive vendor may request characteristics of potential purchasers including an age range, an income range, a gender, and a geographic region. At operation 1020, a search [a scan] is conducted in the databases of the system across the aggregated data profiles of a plurality of users to determine any matches between the users aggregated data profiles and the characteristics requested by the vendor);
responsive to identifying the subset of data assets using the personal data for the data subject, having the action performed for the personal data utilized by the subset of data assets (LaFever, Fig. 10, ¶ 110, At operation 1040, communications are facilitated by the system between the user and vendor in order to see if the parties are interested in a possible transaction. For instance, if the vendor desires to contact one or more users, the system may notify the one or more users who satisfy the characteristics/behavior specified by the vendor and who have expressly authorized such communications, that a particular vendor is interested in offering the user a product or service).
LaFaver does not explicitly disclose: accessing a plurality of data models, wherein each data model of the plurality of data models (1) comprises a respective data inventory for a corresponding data asset of a plurality of data assets and (2) the respective data inventory comprises a plurality of inventory attributes for the corresponding data asset. However, in an analogous art to the claimed invention in the field of processing user data, Sathish teaches: accessing a plurality of data models (Sathish, ¶ 94, the management platform 103 processes the application usage data and/or context information collected from across the user identity, the one or more communication accounts and the one or more devices to generate one or more recommendation models [data models]), wherein each data model of the plurality of data models (1) comprises a respective data inventory for a corresponding data asset of a plurality of data assets (Sathish, ¶ 54, the management platform 103 determining a specific user [a data asset] identify, a specific communication account, and a specific device that are currently active, such as for a specific model identifier, the management platform 103 determines application usage data associated with the specific model identifier and may store [a respective data inventory] the application usage data associated with each of the specific user identity, the specific communication account, and the specific device; ¶ 82, For each one of the model identifiers, the management platform 103 generates at least one recommendation model and/or collects application usage data for use in a recommendation model for the specific combination of, for example, user identity, communication account, and device) and (2) the respective data inventory comprises a plurality of inventory attributes for the corresponding data asset (Sathish, ¶ 54, the management platform 103 determining a specific user [a data asset] identify, a specific communication account, and a specific device that are currently active, such as for a specific model identifier, the management platform 103 determines application usage data associated with the specific model identifier and may store [a respective data inventory] the application usage data associated with each of the specific user identity, the specific communication account, and the specific device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sathish into the teaching of LaFever to implement LaFever’s application to include accessing a plurality of data models, wherein each data model of the plurality of data models (1) comprises a respective data inventory for a corresponding data asset of a plurality of data assets and (2) the respective data inventory comprises a plurality of inventory attributes for the corresponding data asset. The modification would be obvious because one of ordinary skill in the art would be motivated to make an association of one or more recommendations models with the user identity by managing recommendation models that consider multi-user, multi-account, and/or multi-device usage by consumers (Sathish, Abstract and ¶ 2).

Referring to claim 2, the rejection of claim 1 is incorporated.  LaFever as modified further discloses wherein the action comprises at least one of deleting the personal data used by the subset of data assets, modifying at least a portion of the personal data used by the subset of data assets (LaFever, Fig. 8, ¶ 104, At operation 840, controls are provided to the user, such as through the graphical user interface, to add/modify/delete data in one or more of the plurality of data fields of the user's aggregated data profile. Operation 840 permits the user to revise, edit, supplement, or delete one or more of the data elements about the user that is stored in the user's aggregated data profile), or generating and providing a report comprising the personal data and the subset of data assets (LaFever, Fig. 8, ¶ 104, At operation 850, changes made to the data by the user are securely stored. In this manner, the user is able to view and revise the data maintained in the user's aggregated data profile). 

Referring to claim 3, the rejection of claim 1 is incorporated.  LaFever as modified further discloses wherein utilizing the personal data comprises at least one of collecting, processing, storing, or transferring the personal data (LaFever, Fig. 8, ¶ 104, At operation 850, changes made to the data by the user are securely stored. In this manner, the user is able to view and revise the data maintained in the user's aggregated data profile).

Referring to claim 4, the rejection of claim 1 is incorporated. LaFever as modified further discloses wherein scanning the plurality of inventory attributes for each respective data inventory for the corresponding data asset of the plurality of data assets using the identifying data for the data subject comprises: scanning the plurality of inventory attributes for a respective data inventory for a first data asset of the plurality of data assets using the identifying data for the data subject to identify a first piece of the personal data for the data subject (LaFever, Fig. 14, ¶ 126, he system obtains and analyzes aggregated data profiles of a plurality of participating users. At operation 1420, the users' aggregated data profiles are compared to other users' aggregated data profiles in order to identify potential commonalities between the users, assess commonalities that can be used to form the basis for recommending potential friends, traveling companions, dates, affiliations, social network connections, or other connection or relationship development), wherein the first piece of the personal data is utilized by the first data asset (LaFever, Fig. 14, ¶ 127, At operation 1430, recommendations are formulated and made to a user of potential friends, traveling companions, dates, affiliations, social network connections, or other connection or relationship development); and scanning the plurality of inventory attributes for a respective data inventory for a second data asset of the plurality of data assets using the first piece of the personal data to identify a second piece of the personal data for the data subject, wherein the second piece of the personal data is utilized by the second data asset (Lafever, Fig. 14, ¶ 127-128, provide additional details to enable greater likelihood of successful matches based on common likes, dislikes and similar factors. As such, the aggregated data profile of the user includes information of greater variety and number, which in turn provides more accurate information relating back to the user … to make relationship recommendations to one or more users and the system based on users' dynamic, real-time information as maintained in their aggregated data profiles).

Referring to claim 5, the rejection of claim 4 is incorporated. LaFever as modified further discloses wherein a data model of the plurality of data models defines a relationship between the first data asset and the second data asset (Sathish, Fig. 1, ¶ 38, provide one or more recommendations to the user of the UE 101 based on one or more recommendation models; Fig. 3, ¶ 81, the management platform 103 causes an association of one or more recommendation models with the user identity, the at least one communication account, the at least one device, or a combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sathish into the teaching of LaFever to implement LaFever’s application to include that a data model of the plurality of data models defines a relationship between the first data asset and the second data asset. The modification would be obvious because one of ordinary skill in the art would be motivated to make an association of one or more recommendations models with the user identity by managing recommendation models that consider multi-user, multi-account, and/or multi-device usage by consumers (Sathish, Abstract and ¶ 2).

Referring to claim 6, the rejection of claim 5 is incorporated. LaFever as modified further discloses wherein the data model of the plurality of data models is configured to illustrate a flow of data utilized by the first data asset and the relationship between the first data asset and the second data asset represents at least one of the first piece of the personal data being transferred from the first data asset to the second data asset or the first piece of the personal data being transferred from the second data asset to the first data asset (Sathish, Fig. 4A-4B, ¶ 82-92, For each one of the model identifiers, the management platform 103 generates at least one recommendation model … the management platform 103 further determines the context of the user identity in performing the analytics, and uses the context to further distinguish one or more recommendation models, the model identifier may also include an identifier of the context of the user identity … the recommendation models are associated with model identifiers that share commonalities …  the management platform 103 causes a sharing of the one or more recommendation models among the one or more model identifiers. Upon sharing the one or more recommendation models among the one or more model identifiers, the user identities, the communication accounts, and/or the devices can receive the same recommendations based on the same recommendation models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sathish into the teaching of LaFever to implement LaFever’s application to include that the data model of the plurality of data models is configured to illustrate a flow of data utilized by the first data asset and the relationship between the first data asset and the second data asset represents at least one of the first piece of the personal data being transferred from the first data asset to the second data asset or the first piece of the personal data being transferred from the second data asset to the first data asset. The modification would be obvious because one of ordinary skill in the art would be motivated to make an association of one or more recommendations models with the user identity by managing recommendation models that consider multi-user, multi-account, and/or multi-device usage by consumers (Sathish, Abstract and ¶ 2).

Referring to claim 7, the rejection of claim 1 is incorporated. LaFever as modified further discloses wherein the identifying data comprises at least one of a first name of the data subject, a last name of the data subject, or an e-mail address of the data subject (LaFever, Fig. 6, ¶ 95, an aggregated data profile of a user as maintained by the PDC of FIGS. 3-5 may include data fields 600 relating to personal information (i.e., name, age, gender, marital status, email address)).

Referring to claim 8, the rejection of claim 1 is incorporated. LaFever as modified further discloses wherein the plurality of inventory attributes for each respective data inventory for the corresponding data asset of the plurality of data assets comprises at least one of a type of data being utilized by the corresponding data asset, an amount of the data being utilized by the corresponding data asset, or whether the data being utilized by the corresponding data asset is encrypted (LaFever, ¶ 75, the plurality of databases 82 may be implemented using any conventional database technology, including technology that securely stores data (such as through encryption).

Referring to claim 9, the claim is a system claim corresponding to the method claims 1 and 4. Therefore, it is rejected under the same rational set forth in the rejections of the method claims.

Referring to claims 10, 11, 13, and 14, the claims are system claims corresponding to the method claims 2, 3, 6, and 8. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

Referring to claim 12, the rejection of claim 9 is incorporated. LaFever as modified further discloses wherein the first data asset comprises a storage asset (LaFever, Fig. 8, ¶ 103, the information obtained at operation 730 is securely stored in the appropriate data fields of the user profile/template, thereby forming the aggregated data profile of the user) and the second data asset comprises a transfer asset LaFever, ¶ 154, one or more controls 2960 may be provided for a user to specify the level of identity disclosure of user information to the vendor … This could be facilitated by providing the user with customizable radio buttons that would enable them to select which level of detailed information to provide to a vendor at different points in their interaction with each vendor).

Referring to claims 15-18, the claims are non-transitory computer-readable medium claims corresponding to the method claims 2, 3 and 12. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

Referring to claims 19-20, the claims are non-transitory computer-readable medium claims corresponding to the method claim 6. Therefore, they are rejected under the same rational set forth in the rejections of the method claim.

Referring to claim 21, the claim is a system claim corresponding to the method claims 1 and 4. Therefore, it is rejected under the same rational set forth in the rejections of the method claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191